Q933-RA Document.72 Filed Ona OA9 Page 1Lof 2
09 ocument 59 Filed 5/09/ Paget of 2

NEMO ENDORSED sinarroune |

Oo
oO
Al
>
oO

 

 
 

    
 

 
 

i l SUC-SDNY
'| DOCUMENT
641 Lexington Avenue, Suite 153
New York, NY 10022

|| ELECTRONICALLY FILED

DOC #4: _ 8
(212) 702-8801 Cell (917) 515-5201 FILED: as, ofl?
mpa@asensio.com

May 9, 2019

The Hon. Ronnie Abrams

US District Court Judge, New York Southern District of New York
40 Center Street (40 Foley Square)

New York, New York 10007

REQUEST FOR STAY OR EXTENSION TO FRIDAY, MAY 17, 2019
Dear Judge Abrams:

This case presents complicated first-impression issues without precedent in the
federal courts. No attorney will assist the Plaintiff. The Plaintiff is litigating the
matter pro se against the full power of the State of New York and its leading
attorneys.

The Plaintiff requests a stay of Asensio v. DiFiore, or an extension to Friday, May
17, 2019, considering the following:

Today, the undersigned filed the attached complaint against the Hon. Katherine
Parker Failla. The complaint asserts that Judge Failla acted dishonestly with
corrupt motives to dismiss Asensio et al v. Roberts et al, 19 CV 03384 (KPF}. The
complaint asserts that Judge Failla acted to protect Your Honor from having to
comply with Your Honor’s statutorily mandated recusal obligation under 28 U.S.C.
Section 455(b}(iii), Canon 3(C}(1){d}(i) and (iii) of the Code of Conduct for United
States Judges of the Judicial Conference and the Advisory Opinion 103 of the
Committee on Codes of Conduct of the Judicial Conference. | pray Your Honor
comprehends and agrees that justice mandates the complaints against Chief
Judge Katzmann, Judge Failla and Your Honor be adjudicated before Your Honor
can remain as the presiding judge in this matter.

 

The Plaintiff prays Your Honor grant a stay or in the alternative, plaintiff requests
an extension of time to Friday, May 17, 2019 in which to oppose defendants’
motion to dismiss.

 
Case 1:18-cv-10933-RA Document.72 _Filed 05/10/19_ P
Ce TTB LOSS BA Document 59- Filed Os/0019 Pages or 3! °

The defendants will not be prejudiced. | request an extension to Friday, May 17,

2019.
Yh pve! Wren.

‘Manuel P. Asensio
State and Individual Defendants Counsel!

 

Application granted. No further extensions will be
granted absent good cause shown.

SO wa RED.

fh

Ronnie Abrams, U.S.D.J.
May 10, 2019

 

 

 

 
